DETAILED ACTION
This Office Action is in response to a communication made on July 09, 2021 and July 02, 2021. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Claims 1 and 3-21 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 09, 2021 and July 02, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner


Reasons for Allowance
Claims 1 and 3-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-9 and 16-21): 
“A method for provisioning a first service, comprising: accessing a service descriptor data structure for the first service; identifying, using the service descriptor data structure, one or more references to implement the first service” and “instantiating the service descriptor data structure for the first service to obtain a first instance associated with the type of service indicated by the one or more references” is disclosed in prior art by Mohindra;
“wherein the one or more references link a referring service to the first service with a definition to implement the first service in accordance with a passed value of a parameter defined by the referring service, and wherein the one or more references indicating: a type of service to be implemented as the first service;” and “wherein the second instance of the type of service corresponds with the passed value of the parameter defined by the referring service and an inherited parameter value from a parent instance of the type of service indicated by the one or more references”  is disclosed in prior art by Newton, however Newton does not show that the references are used to implement the first service. In a related prior art, Isobe (US Patent Application Pub. No. 2010/0057780) in [0001],[0047] shows a system for IT service management which uses a configuration item/CI for  maintaining, updating, checking, and auditing the service, however Isobe does not show the CI references link a referring service to the first service with a definition to implement the first service in accordance with a passed value of a parameter defined by the referring service. In another related prior art, Mamou (US Patent Application Pub. No. 2005/0240354) Fig.3 and [0033],[0390] shows  a services oriented architecture/SOA which includes a data integration platform providing a registry of services, and a service binding which permits binding of clients, applications, script orchestration and management framework to services that may be internal or external to the SOA and the services binding may access the service description registry to instantiate the service, however Mamou does not show instance of the type of service corresponds with the passed value of the parameter defined by the referring service and an inherited parameter value from a parent instance of the type of service;
wherein the first instance is to be passed to a function for obtaining a second instance of the type of service indicated by the one or more references; and performing the function, the function determining how to map from the passed first instance to the second instance of the type of service indicated by the one or more reference”’ is disclosed in prior art by Shatzkamer, however Shatzkamer does not show that an instance is passed to a function for obtaining a second instance of the type of service. In a related prior art, Shi (US Patent Application Pub. No.  2017/0366623) [0072] shows a system for grouping services into subsets based on interdependencies, which generate adjacency information for for each service node or vertex u, it is determined if another node v is dependent on it, such adjacency information may include state information, parent etc., however Shi does not show how to map from the passed first instance to the second instance of the type of service indicated by the one or more reference;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 10 (and its dependent claims 11-12) and Independent claim 13 (and its dependent claims 14-15) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
RANJAN . PANT
Examiner
Art Unit 2458
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458